ORDER

PER CURIAM:
AND NOW, this 18th day of August, 1994, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 18, 1993, and the briefs filed, it is hereby
ORDERED that Colie B. Chappelle be and he is suspended from the Bar of this Commonwealth for a period of one year and one day and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.